NOTE: This order is n0nprecedential.
United States Court of AppeaIs
for the Federal Circuit
AFFYMAX, INC.,
Plain,tiff-Appellan,t,
V.
JOHNSON & JOHNSON, ORTHO-MCNEIL
PHARM.ACEUTICAL, INC., ORTHO _
PHARMACEUTICAL CORPORATION, R.W.
JOHNSON PHARMACEUTICAL RESAERCH
INSTITUTE, JOHNSON & JOHNSON
PHARMACEUTICAL RESEARCH AND
DEVELOPMENT, LLC, AND DOES 1-10,
Defendan,ts-Appellees.
2011-1388
Appea1 from the United States District C0urt for the
Northern District of I11inois, Judge MattheW F. Kenne11y.
ON MOTION
ORDER
Up0n consideration of the parties’ motion for volun-
tary dismissal of the appea], pursuant to Fed. R. App. P.
42(b),

AFFYMAX V. JOHNSON & JOHNSON
lT IS ORDERED THAT2
(1) The motion is granted
(2) Any other pending motions are denied as moot.
(3) Each side shall bear its own costs.
FOR THE COURT
NOV 29 2011
/s/ Jan Horbaly
Date Jan I-Iorb a1y
C1erk
cc: Richard de Bodo, Esq.
Kathleen M. Sullivan, Esq.
s24 ‘
ISsued As A Mandate:  2 9 
Fl
u.s. comer olF'»i.tl=)PEALs ma
me ransom macon
NOV 29 2011
.IAN H:DRBALY
CLERK